SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, August Commission File Number 001-35400 Just Energy Group Inc. (Translation of registrant’s name into English) 6345 Dixie Road, Suite 200, Mississauga, Ontario, Canada, L5T 2E6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Management’s discussion and analysis and financials statements for the period ended June 30, 2012. Document 1 Highlights for the three months ended June 30, 2012 included: · Gross customer additions through marketing of 338,000, up 49% compared to 227,000 in the first quarter of fiscal 2012. The 338,000 is the most customers ever aggregated by Just Energy in a quarter. · Net additions of 107,000, up 143% compared to 44,000 in the first quarter of fiscal 2012. · Consumer customer additions were 162,000, up 105% from fiscal 2012. Commercial additions of 176,000 were up 19% year over year. The Company also renewed 252,000 customers with a renewal rate of 74%, up from 66% a year earlier and 64% in fiscal 2012. Just Energy exited the quarter with 3,977,000 customers, up 18% from a year earlier. · National Home Services installed base up 34% year over year to 177,000 with gross margin up 36% to $8.5 million. · Gross margin of $114.3 million, up 21% (19% per share). · Adjusted EBITDA of $42.3 million, up 13% (11% per share) reflecting earnings before marketing expenditures to add new gross margin. · Funds from Operations of $2.1 million versus $24.9 million in Q1, fiscal 2012 as all cash from operation was used to fund higher than expected customer additions and faster than expected growth of the Momentis network marketing division. · Future embedded gross margin of $2.1 billion, up 20% year over year and up 6% in the quarter. · Payout ratio on Adjusted EBITDA was 105% for the quarter, versus 116% for the three months ended June 30, 2011 with Q1 being the lowest energy consumption quarter. · First quarter results are ahead of the published annual guidance of 10% to 12% growth in gross margin (21% to date) and 8% to 10% growth in Adjusted EBITDA (13% to date). Highlights subsequent to quarter end included: · On July 23, 2012, Just Energy announced its entry into the U.K. commercial energy market. · On August 1, 2012, Just Energy entered into an agreement with Macquarie Bank Limited to provide non-recourse debt financing of US$30 million for solar projects generated by our Hudson Energy Solar division. Message from the Chief Executive Officer Fellow Shareholders, Just Energy has completed the first quarter of its 2013 fiscal year. The Company forecasted higher published guidance for gross margin and Adjusted EBITDA growth for fiscal 2013 than what was achieved for fiscal 2012 and the first quarter evidenced the resurgence in the Company’s growth. Customer additions were 338,000, the highest in Just Energy’s history. Net additions of 107,000 resulted in a 3% increase in the customer base over the quarter and an 18% increase over the past year. Our energy customer base reached 3.9 million and, including our 177,000 NHS customers, we exceeded 4 million customers for the first time. Our customer additions were split with 162,000 consumer customer additions, more than double the 79,000 added in the first quarter of fiscal 2012 and 176,000 commercial additions, up 19% from the 148,000 added in the prior fiscal year. Over and above this, 252,000 of our customers renewed their contracts with our renewal rate up sharply to 74% from 66% a year earlier and 64% reported in fiscal 2012. This is a result of very strong renewals from commercial customers. Commercial renewal rates are expected to be volatile as they are normally subject to competitive bidding. The company was able to realize this growth through success across its marketing channels. Our 1,200 independent contractors, telemarketing team, 66,000 Momentis independent representatives, Internet-based sales group and broker network all worked hard to achieve record results. Long-Term Energy Customer Aggregation April 1, Failed to June 30, % increase June 30, % increase Additions Attrition renew (decrease) (decrease) Natural gas Canada ) ) 1 % )% United States ) ) (1
